Opinion by
Rao, J.
It appeared from the record that the consular fee and an export tax, both of which were in fact nondutiable charges, were included in the unit prices, and the amounts of such charges were deducted from the total invoice price. The merchandise was appraised as entered, but an appeal by the collector established that the invoice unit prices did not include either charge. Upon a full consideration of the entire record it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.